Title: To Thomas Jefferson from Rufus King, 20 December 1803
From: King, Rufus
To: Jefferson, Thomas


               
                  Dear Sir
                  New york december 20. 1803
               
               While abroad I took some pains to collect the Publications that have been made respecting the discovery and settlement of America; among the Reports and Letters of the Early Settlers, I have a manuscript account of Bacon’s Rebellion in 1675, written by a member of your assembly for the County of Northumberland, and addressed to Sr. Robert Harley. 
               As this account is more particular than any other of the same transaction that I have seen, and differs from that of our historians in some important Circumstances, I have thought that you might be gratified in reading it: should it be in your power, I shall be obliged to you to give me the name of the author, whose initials only are subscribed to the Dedication— 
               With great Respect I have the honour to be your obt. & faithful Servt.
               
                  Rufus King
               
            